 


109 HR 1480 IH: Federal Employees with Disabilities Protection Act
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1480 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Van Hollen introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require that a conversion to contractor performance of an activity or function of the Federal Government may not result in the loss of employment of any Federal worker with a severe disability employed in that activity or function. 
 
 
1.Short titleThis Act may be cited as the Federal Employees with Disabilities Protection Act.
2.Prohibition on terminating employment of Federal workers with disabilities employed in activity or function converted to contractor performance
(a)ProhibitionIn the case of a conversion to contractor performance of any activity or function of an executive agency under Office of Management and Budget Circular A–76 or any other policy, directive, or regulation, including any Most Efficient Organization plan, the head of the executive agency may not terminate the employment of any employee in that activity or function if—
(1)the employee is an individual with a disability (as defined in section 7(20)(A) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)(A)); and
(2)the employee was hired under a plan or program designated for hiring individuals with such disability.
(b)ExceptionSubsection (a) shall not apply to an activity or function that is planned to be changed to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped persons in accordance with the Javits-Wagner-O’Day Act (41 U.S.C. 46–48c), if each employee covered by subsection (a) is offered another position with the Federal Government, or with the nonprofit agency that will perform the activity or function, that is equivalent to the position previously held by the employee before the change to performance by the nonprofit agency. 
 
